Title: John Quincy Adams to Elizabeth Cranch, 14 August 1778
From: Adams, John Quincy
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



My Dear Cousin
Paris august ye 14 1778

by your desire I now sit down to write a few lines to you and not yet having wrote to you I cannot let this oportunity pass without writing. my Pappa has received two or three packets from my mamma in which she said our family and Freinds were all well as I hope this will find them. I have nothing material to write having given an account of my voyage and travels to my Mamma. I am your affectionate Cousin

John Quincy Adams

